The Court of Appeals, at November Term, 1738, affirmed the judgment of the Provincial Court. The defendant then appealed to the King in Council.
Dulany, for defendant. (Short notes.)
1. Misbehaviour of the Jury. What circumstances will set aside a verdict. 1 Vent. 124.
2. The oath of the bailiff, and the use and intent of it.
3. Limitations. Vide 21 Jac. cap. 16. Extra mare« The statute is general, and must work upon all cases which are not excepted by the exception. Salk. 420. pi. 1. Twenty years possession is a good title. Salk. 421, pi. 5. The plea of limitations is favoured, Salk. 421. pi. 6. In ejectment the action at an end quoad the possession when the term expires. 3 Mod. 249. 1 Inst. 285 a. The term caimot be enlarged without consent. Salk. 257. pi. 8., See Bro,, Readings on the Statute of Limitations, 110. Jenk. 43. 48-. 2-11<-